Case: 16-40508      Document: 00513834068         Page: 1    Date Filed: 01/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 16-40508
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                     January 12, 2017
                                                                         Lyle W. Cayce
                                                                              Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

MICHAEL WARREN COX, JR.,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:13-CR-45-1




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       Michael Cox, Jr., pleaded guilty of possession of a firearm after having



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40508    Document: 00513834068      Page: 2   Date Filed: 01/12/2017


                                 No. 16-40508

been convicted of a felony and was sentenced to 87 months in prison and three
years of supervised release (“SR”). On appeal, Cox contends that we must
vacate four special conditions of SR because there is a conflict between the oral
pronouncement of sentence and the written judgment. He further avers that
the special condition of SR requiring him to obtain a general educational devel-
opment (“GED”) certificate is substantively unreasonable.

      Cox contends that there is a conflict between the oral and written judg-
ments because the district court referred to a list of special conditions of SR
contained in the presentence report (“PSR”) instead of pronouncing each spe-
cial condition in its oral judgment. The record indicates that the PSR that was
provided to the parties included the recommendation of mandatory and special
conditions of SR. Because Cox was aware of the recommended special condi-
tions and had a meaningful opportunity to object to them at the hearing, but
failed to do so, the plain-error standard of review applies. See United States v.
Rouland, 726 F.3d 728, 733–34 (5th Cir. 2013).

      There is no conflict between the oral and written judgments, because the
court referred to the special conditions recommended in the PSR, and the writ-
ten judgment imposed those conditions. Because Cox was aware of them and
had an opportunity to object, he has not shown that his substantial rights were
affected by the failure to pronounce the conditions orally. See id. at 730, 734.

      Because Cox did not object in the district court to the special condition
requiring him to obtain a GED, review is limited to plain error. See United
State v. Ellis, 720 F.3d 220, 225 (5th Cir. 2013). The record reveals that the
special condition is reasonably related to Cox’s need for educational and voca-
tional training. See 18 U.S.C. § 3553(a)(2)(D). Because there is a reasonable
relationship between the condition and the goals of 18 U.S.C. § 3553(a), see
United States v. Caravayo, 809 F.3d 269, 275 (5th Cir. 2015); United States v.


                                       2
    Case: 16-40508    Document: 00513834068    Page: 3   Date Filed: 01/12/2017


                                No. 16-40508

Salazar, 743 F.3d 445, 451 (5th Cir. 2014), Cox has not demonstrated reversi-
ble error, plain or otherwise, in imposition of the GED requirement, see Ellis,
720 F.3d at 225.

      AFFIRMED.




                                      3